Citation Nr: 1103061	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
service connection for glaucoma.  

In June 2008, the Veteran and an officer from his representative 
at the time, Alabama Department of Veterans Affairs, appeared at 
the RO to present oral testimony and evidence in support of the 
appeal before the undersigned traveling Acting Veterans Law 
Judge.  The Board notes that a complete and legible transcript of 
this hearing has been obtained and associated with the Veteran's 
claims file for appellate consideration.

Historically, the Board has remanded the case to the RO on 
several occasions during the course of this appeal, for 
additional evidentiary and procedural development, most recently 
in August 2009, pursuant to a June 2009 grant by the United 
States Court of Appeals for Veterans Claims (Court) of a joint 
motion between the VA Secretary and the appellant to vacate an 
October 2008 Board decision denying the claim sought and remand 
the matter for further development.  Following this development, 
the RO confirmed its denial of the Veteran's claim for service 
connection for glaucoma in a March 2010 rating 
decision/supplemental statement of the case.  Thereafter, the 
case returned to the Board in October 2010 and the Veteran now 
continues his appeal.   

Please note that by Board decision of December 2010, this appeal 
has been advanced on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 




FINDING OF FACT

Glaucoma did not have its onset during active military service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to 
assist.

With respect to the service connection issues decided herein, the 
Board notes that, in accordance with the VCAA, VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his possession 
that pertains to the claim.  Additionally, in the subsequent case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
the Court held that adequate notice must also include informing 
the claimant of (4) degree of disability; and (5) effective date.

Letters issued in April 2002, October 2003, March 2006, and 
October 2009, collectively satisfy the duty to notify provisions 
with respect to all five of the aforementioned elements.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication by the RO, most recently 
in a March 2010 rating decision/supplemental statement of the 
case, thereby curing any defect in timing of notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
See also Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  In 
any case, since the Board has concluded in this appellate 
decision that the preponderance of the evidence is against the 
service connection claim at issue, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.  

In addition, the Board finds that the duty to assist the Veteran 
has been satisfied.  All relevant records that are obtainable 
have been associated with the Veteran's claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  In this regard, the Board notes that in May 2002 the 
National Personnel Records Center (NPRC) determined that the 
Veteran's military records were likely to have been destroyed in 
the July 1973 fire at the NPRC's records storage facility in St. 
Louis, Missouri.  However, in addition to his DD-214 Form, VA was 
able to obtain the surviving report of the Veteran's Physical 
Status on Release from Active Service (DA Form 1811), dated in 
October 1957, showing that on assessment of his eyes he was rated 
as a 3 whereas he was rated as a 1 in all other categories.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (The Court held 
that a "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to a 4 (medical condition or physical defect 
that is below the level of medical fitness required for retention 
in the military service).  The "P" stands for "physical capacity 
or stamina," the "U" indicates "upper extremities," the "L" is 
indicative of "lower extremities," the "H" reflects the condition 
of the "hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition.")  The Veteran's 
DA Form 1811 report has been associated with the record.  In 
letters sent to the Veteran in July 2002 and October 2002 VA 
notified him that his service records were likely to have been 
destroyed and furnished him with a NA Form 13055, instructing him 
to complete the form and provide details regarding locations and 
dates (preferably at least the month and year) of treatment of 
his claimed disabilities from other sources during service, so 
that VA could request a thorough search for alternative records 
that may support his claim, including military medical records in 
the possession of the National Archives and Records 
Administration (NARA).  In response, the Veteran submitted a NA 
Form 13055 dated in October 2002, in which he reported (in 
pertinent part) only that he was treated for complaints of eye 
irritation from August - October 1956 at Ft. Eustis, Virginia, 
while attached to the 417th T Company.  The Board notes that 
despite this, the NPRC determined in November 2002 that no search 
was deemed possible based on the information furnished as it was 
insufficient.  The Veteran did not offer any additional 
information in this regard, or regarding alternate sources of 
treatment for his eyes during active duty that could substantiate 
his claim.  He was also notified in October 2009 of potential 
alternative sources of evidence that might substantiate his 
claim.  The Board thus concludes that VA has undertaken all 
reasonable efforts to seek alternative evidence concurrent with 
the Veteran's service to support his claim and that further 
development in this regard would be futile. 

In regard to the post-service evidence, the Board observes that 
the file contains all pertinent private and VA medical records 
regarding the Veteran's ophthalmological treatment for glaucoma 
for the period from 1999 - 2010.  These include VA examinations 
conducted in August 2004, November 2009, and March 2010, in which 
nexus opinions addressing the relationship between the Veteran's 
glaucoma and his military service were obtained.  These opinions 
have been supported by medical rationales based on the Veteran's 
relevant clinical history.  The Board notes that the appellant 
has contended that there were deficits in some opinions obtained 
because the examiners failed to consider the Veteran's DA Form 
1811 in formulating the opinions.  However, this deficit has been 
adequately addressed by VA in obtaining a revised nexus opinion 
in March 2010 from the November 2009 VA physician which considers 
the aforementioned service report and presents a nexus opinion in 
the context of this pertinent history.  The Board further finds 
that the examiner's opinion that glaucoma was not a result of 
military sufficiently addresses the question of aggravation.  The 
opinion that glaucoma was not aggravated by service was also 
implicitly addressed by the examiner's findings concerning the 
long period of time between service and the earliest 
manifestation of the disease.  Therefore, the medical 
examinations of record are adequate for purposes of adjudicating 
the service connection claim on appeal.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).       

All relevant records pertinent to the appellate period at issue 
appear to be in the Veteran's claims file and have been reviewed 
by both the RO and the Board in connection with his claim.  Post-
service medical records pertaining to the Veteran's treatment for 
eye complaints are not obtainable prior to 1999 because, as 
stated by the Veteran, these records related to his treatment by 
private physicians who have since retired and/or died and their 
records were destroyed, or otherwise any records predating 1999 
were destroyed after a certain period of years as part of routine 
records storage maintenance or in the interests of preserving 
patient privacy.  The VA has apparently undertaken all reasonable 
efforts in good faith to adequately develop the evidence and 
obtaining those records that are available.  Nothing in the 
record indicates that the Veteran has identified the existence of 
any other relevant evidence that is either associated with the 
claims file or have been the subject of good faith attempts on 
part of VA to obtain.  He and his representative have had the 
opportunity to present evidence and argument in support of the 
claim throughout this appeal.  Thus, in view of the evidentiary 
development that has already been undertaken during the course of 
this appeal, the Board finds that the duty to assist has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran (who held a post-civilian 
career in education) has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions alone cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1) (2010). The Board 
acknowledges that it has a heightened obligation to consider 
carefully the benefit-of-the-doubt rule and that its decision 
must contain a careful and thorough explanation of its findings 
and conclusions when the Veteran's service treatment records are 
presumed to have been lost or destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).



Service connection laws and regulations.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean, as 
in the present case, that any manifestation of eye symptoms in 
service will permit service connection for a chronic 
ophthalmological disease, including glaucoma, first shown as a 
clear-cut clinical entity, at some later date.  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

 Entitlement to service connection for glaucoma

In written statements and oral testimony presented by the 
Veteran, he presents his essential contention that during service 
he was posted for several months on duty in Alaska during which 
he developed redness, blurred vision, and irritation of his eyes 
and was prescribed medication in the form of eye drops to treat 
these symptoms.  He contends that these symptoms persisted ever 
since service and ultimately developed into bilateral glaucoma 
with associated blindness.  He advances the theory that his 
exposure to cold may have caused him to develop a chronic eye 
disorder which, over time, eventually became glaucoma.  

At a June 2008 hearing, the Veteran testified that he was sent to 
Alaska in 1956 for "Operation Deep Freeze."  He noted that his 
eyes started giving him problems after he returned from Alaska.  
He also reported that he went to the dispensary after his eyes 
became red and he could hardly see and was given eye drops 
without explanation or diagnosis.  He reported that he was 
exposed to extreme elements while in Alaska and asserted his 
belief that his current glaucoma started in Alaska as that was 
the first time that his eyes had ever given him trouble.  He 
testified that after service he went from doctor to doctor and 
his eyes just kept getting worse.  He claimed his service medical 
care providers did not know what they were treating.  He stated 
he could not recall the name of the drops he was given in 
service, but that one of his private physicians told him the 
disorder had existed for a long time.  He noted he was provided a 
diagnosis of glaucoma as early as 1983 and prescribed corrective 
lenses to wear at that time. 

Pertinent private post-service medical records dated 1999 - 2002 
show that the Veteran was diagnosed with primary open-angle 
glaucoma in December 1999, with a reported history of glaucoma 
symptoms extending back as early as around 1994.  The records 
reflect that the Veteran's glaucoma was already advanced by the 
time he was formally diagnosed and that despite treatment his 
vision deteriorated to the point that he is now functionally 
blind as a result of this disease.  A review of the pertinent 
private medical records does not indicate that any of his 
treating physicians presented an opinion linking the Veteran's 
glaucoma to his military service.

The report of an August 2004 VA ophthalmological examination 
reflects, in pertinent part, that the Veteran's relevant clinical 
history contained within his claims file was reviewed by the 
examiner, who diagnosed him with glaucoma and presented the 
following opinion:

(The) veteran does report a positive family history of 
glaucoma with (a) brother and sister (so) afflicted.

History of eye drop treatment in (service in) 1956 - 
57 would not have been for glaucoma as no topical 
treatments (for glaucoma) existed at that time.  With 
duty in Alaska (this) treatment was most likely for 
sun, wind and cold irritation to his eyes with 
artificial tears/saline.  Positive family history of 
glaucoma also points to the condition not being 
service connected.  Glaucoma is not caused by his 
military service.

The report of a January 2009 VA ophthalmological examination 
shows a diagnosis of glaucoma and an opinion that, based on his 
review of the Veteran's relevant clinical history, this condition 
was unrelated to his military service.  The opinion states, in 
pertinent part:

This patient contends that exposure to cold air and 
winter conditions in (service) for 3 months led to his 
glaucoma in the 1980's.  This time line is far greater 
than I would expect for any cause and effect to occur.  
What he most likely experienced was what is called 
snow blindness.  The (sun's ultraviolet) light 
(reflecting) off the ice and water burned the eyes.  
None of the literature I reviewed supports his claim 
that (this) causes glaucoma.

In a March 2010 addendum opinion, the VA examiner who presented 
the aforementioned November 2009 opinion stated that he had re-
reviewed the pertinent clinical records contained in the 
Veteran's claims file, including his October 1957 DA Form 1811 
showing that on assessment of his eyes he was rated a 3 whereas 
he was rated a 1 in all other categories.  The examiner noted 
that these assessed values did not have any accompanying guide to 
describe their relevance and/or additional clinical records to 
provide them with some sense of context.  The examiner, however, 
reported that the medical research indicated that bilateral 
glaucoma was a congenital disease, that the Veteran was a member 
of the class of persons most likely and at higher risk for 
glaucoma at the time of onset, and that the time between the 
exposure during service and the onset of glaucoma was over 
25 years, outside the normal time line.  The examiner also found 
it was unlikely that the eye drops the Veteran reported he was 
provided were for glaucoma if a diagnosis of glaucoma had not 
been provided.  It was noted that the Veteran's case if of a late 
onset after cold exposure was not consistent with the medical 
literature specially addressing whether cold weather can 
aggravate preexisting glaucoma.  With regard to the Veteran's 
other assertions, the examiner reiterated and reaffirmed his 
prior opinion that the Veteran's exposure to arctic sun, wind, 
and cold in service did not cause his case of glaucoma.  It was 
the examiner's opinion that the Veteran's glaucoma and consequent 
blindness were not caused by or the result of military service.  
The etiology appeared to be congenital in view of his positive 
family history and onset more than 25 years after exposure.

The Board has considered the above evidence and concludes as a 
factual matter, based upon its review and weighing of the 
evidence, that the Veteran's glaucoma is not clinically 
demonstrated to have been incurred as a result of service.  
Although the Veteran is competent to report that he has 
personally experienced persistent eye symptoms since service, his 
expressed opinion that his current glaucoma is related to his 
period of service is not an opinion that is within the realm of 
his competence to present.  His report of specific symptoms 
manifest after service were adequately considered upon VA 
examination.  The Court has held that lay evidence is competent 
to establish observable symptomatology; however, VA may make 
credibility determinations as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 Vet. 
App. 303.  Whether lay evidence is competent and sufficient in a 
particular case is an issue of fact and that lay evidence can be 
competent and sufficient to establish a diagnosis when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

As a lay person who is not shown by the record to possess any 
formal medical training, the Board finds the Veteran is not 
competent to provide opinions regarding medical etiology or to 
render medical diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Court has held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  No such medical 
evidence has been provided in this case.

The August 2004, November 2009, and March 2010 VA opinions are 
persuasive that the Veteran's current glaucoma was not related to 
his military service.  These opinions are shown to have been 
provided after comprehensive reviews of his claims folder and 
thorough examinations of the Veteran.  The examiners cited 
specific reasons and gave detailed rationale for their opinions.  
The Board finds these opinions to be persuasive.  There are no 
medical opinions of record that take the opposing view and assert 
a link between the Veteran's current glaucoma diagnosis to his 
period of military service.  The Board also finds that the period 
of many years between discharge from active service and the 
earliest medical documentation of the claimed disability is 
evidence against the claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Therefore, in view of the foregoing 
discussion, the Board concludes that the weight of the evidence 
is against the Veteran's claim; entitlement to service connection 
is must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.  


ORDER

Service connection for glaucoma is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


